Exhibit 10.174

 

AMENDMENT NO. 14 TO CREDIT AND SECURITY AGREEMENT 

AND LIMITED WAIVER

 

THIS AMENDMENT NO. 14 TO CREDIT AND SECURITY AGREEMENT AND LIMITED WAIVER (this
“Amendment”) is made as of this ___ day of March, 2018, by and among TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation, TWINLAB HOLDINGS, INC., a Michigan
corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB CORPORATION, a
Delaware corporation, NUTRASCIENCE LABS, INC., a Delaware corporation (formerly
known as TCC CM Subco I, Inc.), NUTRASCIENCE LABS IP CORPORATION, a Delaware
corporation (formerly known as TCC CM Subco II, Inc.), ORGANIC HOLDINGS LLC, a
Delaware limited liability company, RESERVE LIFE ORGANICS, LLC, a Delaware
limited liability company, RESVITALE, LLC, a Delaware limited liability company,
RE-BODY, LLC, a Delaware limited liability company, INNOVITAMIN ORGANICS, LLC, a
Delaware limited liability company, ORGANICS MANAGEMENT LLC, a Delaware limited
liability company, COCOAWELL, LLC, a Delaware limited liability company,
FEMBODY, LLC, a Delaware limited liability company, RESERVE LIFE NUTRITION,
L.L.C., a Delaware limited liability company, INNOVITA SPECIALTY DISTRIBUTION,
LLC, a Delaware limited liability company, and JOIE ESSANCE, LLC, a Delaware
limited liability company (each of the foregoing Persons being referred to
herein individually as a “Borrower”, and collectively as “Borrowers”), and
MIDCAP FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Financial Trust (as Agent for Lenders, “Agent”, and individually, as
a Lender), and the other financial institutions or other entities from time to
time parties to the Credit Agreement referenced below, each as a Lender.

 

RECITALS

 

A.     Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended by that
certain Amendment No. 1 to Credit and Security Agreement and Limited Consent
dated as of February 4, 2015, by that certain Amendment No. 2 to Credit and
Security Agreement and Limited Consent dated as of April 7, 2015, by that
certain Amendment No. 3 to Credit and Security Agreement and Limited Consent
dated as of April 30, 2015, by that certain Amendment No. 4 to Credit and
Security Agreement and Limited Waiver dated as of June 30, 2015, by that certain
Amendment No. 5 to Credit and Security Agreement and Limited Consent dated as of
June 30, 2015, by that certain Amendment No. 6 to Credit and Security Agreement,
Limited Consent and Limited Waiver dated as of September 9, 2015, by that
certain Amendment No. 7 and Joinder Agreement to Credit and Security Agreement
dated as of October 5, 2015, by that certain Amendment No. 8 to Credit and
Security Agreement dated as of January 28, 2016, by that certain Amendment No. 9
to Credit and Security Agreement dated as of April 5, 2016, by that certain
Amendment No. 10 to Credit and Security Agreement dated as of August 11, 2016,
but effective as of July 29, 2016, by that certain Amendment No. 11 to Credit
and Security Agreement dated as of September 1, 2016, by that certain Amendment
No. 12 to Credit and Security Agreement and Limited Consent dated as of December
2, 2017, by that certain Amendment No. 13 to Credit and Security Agreement and
Limited Consent dated as of August 30, 2017 and as it may be further amended,
modified and restated from time to time, the “Credit Agreement”), Agent and
Lenders agreed to make available to Borrowers a secured revolving credit
facility in a principal amount of up to $17,000,000 from time to time (as
amended, modified, supplemented, extended and restated from time to time,
collectively, the “Loans”). Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings set forth in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

B.     Borrowers have failed to satisfy Section 6.2 (Minimum Adjusted EBITDA) of
the Credit Agreement because Borrowers’ Adjusted EBITDA was less than
$-1,900,000 with respect to the measurement period from January 1, 2017 to
December 31, 2017, and such failure constitutes an Event of Default under the
Credit Agreement (the “Existing Event of Default”). Borrowers have requested
that Agent and the Lenders waive the Existing Event of Default, and Agent and
Lenders have agreed to do so, in accordance with the terms and subject to the
conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.     Recitals. This Amendment shall constitute a Financing Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.     Amendment to Credit Agreement.     

 

 

(a)      Section 1.1 of the Credit Agreement is hereby amended to add the
defined term “February 2018 Subordination Agreement (Golisano Holdings)” in its
alphabetical order:

 

“February 2018 Subordination Agreement (Golisano Holdings)” means the
Subordination Agreement dated as of February 6, 2018, between Agent and Golisano
Holdings, and acknowledged by Borrowers, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

(b)     Section 1.1 – Definition of Golisano Holdings Debt. The defined term
“Golisano Holdings Debt” in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“Golisano Holdings Debt” means the “Subordinated Loans” (as that term is defined
in the Subordination Agreement (Golisano Holdings)) and the “Subordinated Debt”
(as that term is defined in the February 2018 Subordination Agreement (Golisano
Holdings)).

 

 

--------------------------------------------------------------------------------

 

 

(c)     Section 6.4 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

Minimum Liquidity. Commencing February 6, 2018 and until such time as all
Obligations are paid, satisfied and discharged in full, the Borrowers shall at
all times, as tested as of the end of any month, have Minimum Liquidity for the
test date equal to or in excess of $1,000,000.

 

3.     Acknowledgement of Existing Event of Default. Prior to the effectiveness
of this Amendment, the existence of the Existing Event of Default (a) relieved
Agent and Lenders from any obligation to provide any financial accommodations
under the Credit Agreement or other Financing Documents, and (b) permitted Agent
and Lenders to, among other things, (i) accelerate all or any portion of the
Obligations, (ii) commence any legal or other action to collect any or all of
the Obligations from Borrowers and/or any Collateral, (iii) foreclose or
otherwise realize on any or all of the Collateral, and/or appropriate, set-off
and apply to the payment of any or all of the Obligations, any or all of the
Collateral, and/or (iv) take any other enforcement action or otherwise exercise
any or all rights and remedies provided for by any or all of the Credit
Agreement, the other Financing Documents or applicable law.

 

4.     Limited Waiver. Each of the Borrowers hereby acknowledges and agrees that
the Existing Event of Default continues to exist as of the date hereof. At the
request of and as an accommodation to Borrowers and subject to the terms and
conditions set forth herein, Agent and Lenders hereby (i) waive the Existing
Event of Default and (ii) waive compliance with and agree that compliance shall
not be required with respect to Section 6.2 (Minimum Adjusted EBITDA) solely for
the measurement periods from (1) April 1, 2017 to March 31, 2018 and (2) July 1,
2017 to June 30, 2018, but such financial covenant shall still be tested as of
the end of each such measurement period. The limited waiver set forth in this
Section 4 is effective solely for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) except as expressly
provided herein, be a consent to any amendment, waiver or modification of any
term or condition of the Credit Agreement or of any other Financing Document;
(b) prejudice any right that Agent or the Lenders have or may have in the future
under or in connection with the Credit Agreement or any other Financing
Document, including, without limitation, the rights of the Agent under Section
2.1(b)(i) of the Credit Agreement; (c) waive any other Event of Default that may
exist as of the date hereof; (d) waive compliance with Section 6.2 of the Credit
Agreement for any period other than with respect to the measurement periods from
(1) January 1, 2017 to December 31, 2017, (2) April 1, 2017 to March 31, 2018
and (3) July 1, 2017 to June 30, 2018; or (e) establish a custom or course of
dealing among any of the Credit Parties, on the one hand, or Agent or any
Lender, on the other hand.

 

5.     Confirmation of Representations and Warranties; Reaffirmation of Security
Interest. Each Borrower hereby (a) confirms that all of the representations and
warranties set forth in the Credit Agreement are, after giving effect to this
Amendment and the transactions contemplated hereby, true and correct with
respect to such Borrower as of the date hereof to the same extent as though made
on and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, and (b) covenants to perform its
respective obligations under the Credit Agreement. Each Borrower confirms and
agrees that all security interests and Liens granted to Agent continue in full
force and effect, and all Collateral remains free and clear of any Liens, other
than those granted to Agent and Permitted Liens. Nothing herein is intended to
impair or limit the validity, priority or extent of Agent’s security interests
in and Liens on the Collateral.

 

 

--------------------------------------------------------------------------------

 

 

6.     Enforceability. This Amendment constitutes the legal, valid and binding
obligation of each Borrower, and is enforceable against each of the Borrowers in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

7.      Costs and Fees. In consideration of Agent’s and the Lenders’ agreement
to enter into this Amendment, Borrower shall pay to Agent a modification fee
equal to One Hundred Thousand and No/100 Dollars ($100,000.00), of which (i)
Fifty Thousand and No/100 Dollars ($50,000) shall be due and payable on the date
hereof, (ii) Twenty Five Thousand and No/100 Dollars ($25,000) shall be due and
payable on or before May 1, 2018 and (iii) Twenty Five Thousand and No/100
Dollars ($25,000) shall be due and payable on or before June 1, 2018.
Furthermore, Borrowers shall be responsible for the payment of all reasonable
costs and fees of Agent’s counsel incurred in connection with the preparation of
this Amendment and any related documents. If Agent or any Lender uses in-house
counsel for any of these purposes, Borrowers further agree that the Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such Lender
for the work performed. Borrowers hereby authorize Agent to deduct all of such
fees set forth in this Section 7 from the proceeds of one or more Revolving
Loans made under the Credit Agreement.

 

8.      Conditions to Effectiveness. This Amendment shall become effective as of
the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

(a)     Borrowers shall have delivered to Agent this Amendment, duly executed by
an authorized officer of each Borrower;

 

(b)     all representations and warranties of Borrowers contained herein shall
be true and correct in all material respects as of the Effective Date (and such
parties’ delivery of their respective signatures hereto shall be deemed to be
its certification thereof); and

 

(c)     Agent shall have received from Borrowers all of the fees owing pursuant
to this Amendment and Agent’s reasonable out-of-pocket legal fees and expenses.

 

9.     Post-Fourteenth Amendment Closing Requirements. Borrowers shall complete
each of the post-closing obligations and/or provide to Agent each of the
documents, instruments, agreements and information listed on Schedule 7.4(C)
attached hereto on or before the date set forth for each such item thereon, each
of which shall be completed or provided in form and substance satisfactory to
Agent.

 

10.     Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

 

--------------------------------------------------------------------------------

 

 

11.     No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed, except
as expressly provided in this Amendment, as a waiver of any existing Defaults or
Events of Default under the Credit Agreement or other Financing Documents or any
of Agent’s rights and remedies in respect of such Defaults or Events of Default.
This Amendment (together with any other document executed in connection
herewith) is not intended to be, nor shall it be construed as, a novation of the
Credit Agreement.

 

12.      Affirmation. Except as specifically amended and waived pursuant to the
terms hereof, the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by Borrowers.
Each Borrower covenants and agrees to comply with all of the terms, covenants
and conditions of the Credit Agreement (as amended and modified hereby) and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.

 

13.     Miscellaneous.

 

(a)     Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended and modified by this Amendment.
Except as specifically amended and waived above, the Credit Agreement, and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

 

(b)     Incorporation of Credit Agreement Provisions. The provisions contained
in Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)     Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

--------------------------------------------------------------------------------

 

 

(Signature Page to Amendment No. 14 to Credit and Security Agreement and Limited
Waiver)

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

 

AGENT: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust           By:

Apollo Capital Management, L.P.,

its investment manager

          By:

Apollo Capital Management GP, LLC,

its general partner

 

 

  By: /s/ Maurice Amsellem (SEAL)   Name: Maurice Amsellem     Title: Authorized
Signatory  

 

 

 

LENDER:  MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust           By:

Apollo Capital Management, L.P.,

its investment manager

          By:

Apollo Capital Management GP, LLC,

its general partner

 

 

  By: /s/ Maurice Amsellem ( (SEAL)   Name: Maurice Amsellem     Title: 
Authorized Signatory  

    

 

--------------------------------------------------------------------------------

 

 

(Signature Page to Amendment No. 14 to Credit and Security Agreement and Limited
Waiver)

 

 

BORROWERS:

TWINLAB CONSOLIDATION CORPORATION

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

            TWINLAB CONSOLIDATED HOLDINGS, INC. TWINLAB HOLDINGS, INC.        

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

        TWINLAB CORPORATION ISI BRANDS INC.        

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

        NUTRASCIENCE LABS, INC. NUTRASCIENCE LABS IP CORPORATION        

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Chief Executive Officer

        ORGANIC HOLDINGS LLC RESERVE LIFE ORGANICS, LLC    

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager

 

 

--------------------------------------------------------------------------------

 

 

(Signature Page to Amendment No. 14 to Credit and Security Agreement and Limited
Waiver)

 

 

RESVITALE, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager 

RE-BODY, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager

   

INNOVITAMIN ORGANICS, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager

ORGANICS MANAGEMENT LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager

   

COCOAWELL, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager

FEMBODY, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager

   

RESERVE LIFE NUTRITION, L.L.C.

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager 

INNOVITA SPECIALTY DISTRIBUTION, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By: /s/ Naomi Whittel                       (Seal)

Name: Naomi Whittel
Title: Sole Manager

   

JOIE ESSANCE, LLC

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:__ /s/ Naomi Whittel __(Seal)

Name: Naomi Whittel
Title: Sole Manager

 

 

 